DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in the application and are being examined on the merits.
  
Election/Restrictions
Applicant’s election of Group II, claims 7-11, and the species A), a composition for producing tagatose comprising at least one of extracellular tagatose-bisphosphate aldolase derived from Caldilinea sp., in the reply filed on February 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 1, 2021.
Claims 7-11 are being examined on the merits to the extent the claims read on the elected species of an extracellular tagatose-bisphosphate aldolase derived from Caldilinea sp.

Priority


Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Sequence Compliance
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on February 19, 2020, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zanghellini et al. (US 2020/0165639 A1, with priority to July 3, 2018; cited on Form PTO-892; hereafter “Zanghellini”).
The claims are drawn to (in relevant part) a method for producing tagatose, comprising converting fructose to tagatose by contacting fructose with extracellular tagatose-bisphosphate aldolase derived from Caldilinea sp. 
Regarding claims 7 and 11, the reference of Zanghellini discloses polypeptides having D-fructose C4-epimerase activity, including the Caldilinea aerophila polypeptide of SEQ ID NO: 7 (paragraph [0007] and sequence listing). SEQ ID NO: 7 of Zanghellini is identical to SEQ ID NO: 1 of this application. Zanghellini discloses a method of producing tagatose by contacting fructose with the polypeptide to convert fructose to tagatose (paragraph [0022]). Zanghellini does not disclose the fructose C4-epimerase of SEQ ID NO: 7 is a tagatose-bisphosphate aldolase as recited in claim 7. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Thus, since the amino acid sequence of the Caldilinea aerophila fructose C4-epimerase of Zanghellini is identical to SEQ ID NO: 1 of this application, it is presumed that the Caldilinea aerophila fructose C4-epimerase of Zanghellini is a tagatose bisphosphate aldolase. 
Caldilinea aerophila fructose C4-epimerase of SEQ ID NO: 7 overnight at a pH of 7.5 and a temperature of 60oC (Example 2-2, beginning at paragraph [0121]).
Regarding claims 9 and 10, Zanghellini discloses contacting of fructose with the polypeptide is performed in the presence of a metal ion including Ni2+ (paragraph [0107]).
This anticipates claims 7-11 as written.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a certified translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2016/0186162 A1; cited on Form PTO-892; hereafter “Oh”) in view of Wichelecki et al. (WO 2017/059278 A1; cited on the IDS filed on February 19, 2020; hereafter “Wichelecki”).
Caldilinea sp. 
The reference of Oh discloses a method for producing tagatose from fructose using a combination of hexokinase, an enzyme that epimerizes fructose-6-phosphate to tagatose-6-phosphate, and a phytase (paragraphs [0028] to [0031]). More specifically, Oh discloses converting fructose to fructose-6-phosphate with hexokinase, converting the fructose-6-phosphate to tagatose-6-phosphate with an enzyme that epimerizes fructose-6-phosphate to tagatose-6-phosphate, and converting the tagatose-6-phosphate to tagatose with a phytase (paragraphs [0020], [0021], [0040], and [0043] and Figure 1, which is reproduced below). 

    PNG
    media_image1.png
    154
    988
    media_image1.png
    Greyscale

Oh discloses fructose 1,6-bisphosphate aldolase as the enzyme that epimerizes fructose-6-phosphate to tagatose-6-phosphate (paragraph [0043]), however, Oh acknowledges that any amino acid sequence can be used as long as it can convert fructose 6-phosphate into tagatose 6-phosphate (paragraph [0044]). Oh discloses the reaction conditions of pH 7.5 at 30oC for 60 minutes (paragraph [0084]).  
The differences between Oh and the claimed invention are: Oh does not disclose tagatose-bisphosphate aldolase derived from Caldilinea sp. as recited in claims 7 and 11; and Oh does not disclose the presence of a metal ion or metal salt as recited in claim 9. 
Caldilinea aerophila fructose 6-phosphate epimerase (paragraphs [90], [93], and [94]). The amino acid sequence of SEQ ID NO: 6 of Wichelecki is identical to SEQ ID NO: 1 of this application (see Appendix B sequence alignment). Wichelecki teaches the reaction buffer can contain a metal cation (paragraph [63]).
Wichelecki does not teach or suggest the Caldilinea aerophila fructose 6-phosphate epimerase also is a tagatose bisphosphate aldolase as recited in claim 7. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Thus, since the amino acid sequence of the Caldilinea aerophila fructose 6-phosphate epimerase of Wichelecki is identical to SEQ ID NO: 1 of this application, it is presumed that the Caldilinea aerophila fructose 6-phosphate epimerase of Wichelecki is a tagatose bisphosphate aldolase. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh and Wichelecki to use the Caldilinea aerophila fructose 6-phosphate epimerase of Wichelecki to convert fructose 6-phosphate to tagatose 6-phosphate in the method of Oh, which would have necessarily contacted fructose with the Caldilinea aerophila fructose 6-phosphate epimerase of Wichelecki. One would have been motivated to and would have had a reasonable expectation of success to do this because Oh discloses a method for Caldilinea aerophila fructose 6-phosphate epimerase for converting fructose 6-phosphate into tagatose 6-phosphate. Therefore, the method of claims 7-9 and 11 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh (supra) in view of Wichelecki (supra) as applied to claims 7-9 and 11 above, and further in view of Samuel et al. (Nat. Prod. Rep. 19:261-277, 2002; cited on Form PTO-892; hereafter “Samuel”). 
Claim 10 is drawn to the method of claim 8, wherein the metal is at least one selected from the group consisting of manganese and nickel. 
The relevant teachings of Oh and Wichelecki as applied to claims 7-9 and 11 are set forth above. 
Although Wichelecki teaches the reaction buffer for the Caldilinea aerophila fructose 6-phosphate epimerase can contain a metal cation (paragraph [63]), Wichelecki does not teach the metal cation is manganese or nickel.
However, before the effective filing date, it was well-known in the prior art that manganese cation (Mn2+) or nickel cation (Ni2+) is used as a metal cation for a carbohydrate epimerase (see, e.g., Samuel at p. 272, column 1, middle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oh, Wichelecki, and 2+ or Ni2+ as a metal ion for the Caldilinea aerophila fructose 6-phosphate epimerase to convert fructose 6-phosphate to tagatose 6-phosphate in the method of Oh. One would have been motivated to and would have had a reasonable expectation of success to do this because Wichelecki teaches the reaction buffer for the Caldilinea aerophila fructose 6-phosphate epimerase can contain a metal cation and Samuel acknowledges Mn2+ or Ni2+ as a metal ion for a carbohydrate epimerase. Therefore, the method of claim 10 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim Rejections – Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 7, 8, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5, and 6 of U.S. Patent Application No. 16/498,237 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The difference between the claims of the reference application and the claims of this application is that claims 5 and 6 of the reference application do not recite tagatose-bisphosphate aldolase derived from Caldilinea sp. as recited in claims 7 and 11. 
However, claim 3 of the reference application recites a tagatose-bisphosphate aldolase comprising the amino acid sequence of SEQ ID NO: 17 for producing tagatose, which is identical to SEQ ID NO: 1 of this application. Given claim 3 of the reference application, one would have been motivated to and would have had a reasonable expectation of success to use a tagatose-bisphosphate aldolase comprising the amino acid sequence of SEQ ID NO: 17 in the method of claims 5 and 6 of the reference application. This is because claim 3 of the reference application explicitly recites a tagatose-bisphosphate aldolase comprising the amino acid sequence of SEQ ID NO: 17 for producing tagatose. Therefore, the method of claims 7, 8, and 11 of this application are unpatentable over claims 3, 5, and 6 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

BioMetals 19:31-37, 2006; cited on Form PTO-892; hereafter “Zhang”). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the reference application do not recite the conversion of fructose is performed in the presence of a metal ion or a metal salt, wherein the metal is at least one selected from the group consisting of manganese and nickel.
The reference of Zhang teaches aldolases can be metal dependent and use zinc or manganese for catalytic activity (p. 32, column 1). 
It would have been obvious before the effective filing date of the claimed invention for the method of claims 5 and 6 of the reference application to be performed in the presence of a metal ion such as manganese. One would have been motivated to and would have had a reasonable expectation of success to practice the method of claims 5 and 6 of the reference application in the presence of a metal ion such as manganese because the method of claims 5 and 6 of the reference application uses a tagatose-bisphosphate aldolase and Zhang teaches aldolases can be metal dependent and use zinc or manganese for catalytic activity. Therefore, the method of claims 9 and 10 of this application are unpatentable over claims 3, 5, and 6 of the reference application in view of Zhang.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner Comment
As noted above, claims 7-11 are being examined on the merits to the extent the claims read on the elected species of an extracellular tagatose-bisphosphate aldolase derived from Caldilinea sp. There is no evidence of record of a naturally occurring process wherein an extracellular tagatose-bisphosphate aldolase converts fructose to tagatose. As such, the method of claims 7-11 using an extracellular tagatose-bisphosphate aldolase is considered to be a non-natural process and has not been rejected under section 101. The applicant is advised that if there is evidence of a naturally occurring process wherein a tagatose-bisphosphate aldolase converts fructose into tagatose, claims 7-11 may be rejected under section 101 as being directed to non-statutory subject matter. The applicant is further advised that if the search and examination is expanded to a microorganism expressing a tagatose-bisphosphate aldolase derived from Caldilinea sp. in the method of claims 7-11, the claims may be rejected under section 101 as being directed to non-statutory subject matter.

Conclusion
Status of the claims:
Claims 1-11 are pending.
Claims 1-6 are withdrawn from further consideration.
Claims 7-11 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

US-16-503-092-7
; Sequence 7, Application US/16503092
; Publication No. US20200165639A1
; GENERAL INFORMATION
;  APPLICANT: Arzeda Corp.
;  TITLE OF INVENTION: METHODS AND COMPOSITIONS FOR PREPARING TAGATOSE FROM FRUCTOSE
;  FILE REFERENCE: ARZE-028/01US 311023-2113
;  CURRENT APPLICATION NUMBER: US/16/503,092
;  CURRENT FILING DATE: 2019-07-03
;  PRIOR APPLICATION NUMBER: US 62/693,681
;  PRIOR FILING DATE: 2018-07-03
;  PRIOR APPLICATION NUMBER: US 62/693,660
;  PRIOR FILING DATE: 2018-07-03
;  NUMBER OF SEQ ID NOS: 444
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 7
;  LENGTH: 408
;  TYPE: PRT
;  ORGANISM: Caldilinea aerophila
US-16-503-092-7

  Query Match             100.0%;  Score 2137;  DB 20;  Length 408;
  Best Local Similarity   100.0%;  
  Matches  408;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSTLRHIILRLIELREREQIHLTLLAVCPNSAAVLEAAVKVAARCHTPMLFAATLNQVDR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSTLRHIILRLIELREREQIHLTLLAVCPNSAAVLEAAVKVAARCHTPMLFAATLNQVDR 60

Qy         61 DGGYTGWTPAQFVAEMRRYAVRYGCTTPLYPCLDHGGPWLKDRHAQEKLPLDQAMHEVKL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DGGYTGWTPAQFVAEMRRYAVRYGCTTPLYPCLDHGGPWLKDRHAQEKLPLDQAMHEVKL 120

Qy        121 SLTACLEAGYALLHIDPTVDRTLPPGEAPLVPIVVERTVELIEHAEQERQRLNLPAVAYE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SLTACLEAGYALLHIDPTVDRTLPPGEAPLVPIVVERTVELIEHAEQERQRLNLPAVAYE 180

Qy        181 VGTEEVHGGLVNFDNFVAFLDLLKARLEQRALMHAWPAFVVAQVGTDLHTTYFDPSAAQR 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VGTEEVHGGLVNFDNFVAFLDLLKARLEQRALMHAWPAFVVAQVGTDLHTTYFDPSAAQR 240

Qy        241 LTEIVRPTGALLKGHYTDWVENPADYPRVGMGGANVGPEFTAAEFEALEALERREQRLCA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LTEIVRPTGALLKGHYTDWVENPADYPRVGMGGANVGPEFTAAEFEALEALERREQRLCA 300

Qy        301 NRKLQPACFLAALEEAVVASDRWRKWLQPDEIGKPFAELTPARRRWLVQTGARYVWTAPK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 NRKLQPACFLAALEEAVVASDRWRKWLQPDEIGKPFAELTPARRRWLVQTGARYVWTAPK 360

Qy        361 VIAAREQLYAHLSLVQADPHAYVVESVARSIERYIDAFNLYDAATLLG 408
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VIAAREQLYAHLSLVQADPHAYVVESVARSIERYIDAFNLYDAATLLG 408
 
APPENDIX B

BDU39957
ID   BDU39957 standard; protein; 408 AA.
XX
AC   BDU39957;
XX
DT   18-MAY-2017  (first entry)
XX
DE   Caldilinea aerophila F6PE protein, SEQ ID 6.
XX
KW   F6PE protein; food-additive; fructose 6-phosphate epimerase protein;
KW   sweetener; tagatose.
XX
OS   Caldilinea aerophila.
XX
CC PN   WO2017059278-A1.
XX
CC PD   06-APR-2017.
XX
CC PF   30-SEP-2016; 2016WO-US054838.
XX
PR   02-OCT-2015; 2015US-0236226P.
XX
CC PA   (BONU-) BONUMOSE BIOCHEM LLC.
XX
CC PI   Wichelecki DJ,  Zhang YHP;
XX
DR   WPI; 2017-235818/27.
DR   N-PSDB; BDU39956.
DR   UNIPROT; I0I507.
XX
CC PT   Preparing tagatose used e.g. as sweetener and food additive, to lower 
CC PT   average blood glucose levels and prevent e.g. strokes, comprises 
CC PT   converting fructose 6-phosphate to tagatose 6-phosphate (T6P), and 
CC PT   converting T6P produced to tagatose.
XX
CC PS   Claim 14; SEQ ID NO 6; 46pp; English.
XX
CC   The present invention relates to a process for enzymatic conversion of a 
CC   saccharide into tagatose. The process involves converting fructose 6-
CC   phosphate (F6P) to tagatose 6-phosphate (T6P) catalyzed by an epimerase, 
CC   and converting T6P produced to tagatose catalyzed by phosphatase. The 
CC   tagatose can be used as a sweetener and food additive for lowering 
CC   average blood glucose levels in individuals. The present sequence is a 
CC   Anaerolinea thermophila fructose 6-phosphate epimerase gene (F6PE) 
CC   protein is useful for the conversion of F6P to T6P.
XX
SQ   Sequence 408 AA;

  Query Match             100.0%;  Score 2137;  DB 24;  Length 408;
  Best Local Similarity   100.0%;  
  Matches  408;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSTLRHIILRLIELREREQIHLTLLAVCPNSAAVLEAAVKVAARCHTPMLFAATLNQVDR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSTLRHIILRLIELREREQIHLTLLAVCPNSAAVLEAAVKVAARCHTPMLFAATLNQVDR 60

Qy         61 DGGYTGWTPAQFVAEMRRYAVRYGCTTPLYPCLDHGGPWLKDRHAQEKLPLDQAMHEVKL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DGGYTGWTPAQFVAEMRRYAVRYGCTTPLYPCLDHGGPWLKDRHAQEKLPLDQAMHEVKL 120

Qy        121 SLTACLEAGYALLHIDPTVDRTLPPGEAPLVPIVVERTVELIEHAEQERQRLNLPAVAYE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SLTACLEAGYALLHIDPTVDRTLPPGEAPLVPIVVERTVELIEHAEQERQRLNLPAVAYE 180

Qy        181 VGTEEVHGGLVNFDNFVAFLDLLKARLEQRALMHAWPAFVVAQVGTDLHTTYFDPSAAQR 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VGTEEVHGGLVNFDNFVAFLDLLKARLEQRALMHAWPAFVVAQVGTDLHTTYFDPSAAQR 240


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LTEIVRPTGALLKGHYTDWVENPADYPRVGMGGANVGPEFTAAEFEALEALERREQRLCA 300

Qy        301 NRKLQPACFLAALEEAVVASDRWRKWLQPDEIGKPFAELTPARRRWLVQTGARYVWTAPK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 NRKLQPACFLAALEEAVVASDRWRKWLQPDEIGKPFAELTPARRRWLVQTGARYVWTAPK 360

Qy        361 VIAAREQLYAHLSLVQADPHAYVVESVARSIERYIDAFNLYDAATLLG 408
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VIAAREQLYAHLSLVQADPHAYVVESVARSIERYIDAFNLYDAATLLG 408